          Case 6:21-cv-01128-KHV-ADM Document 1 Filed 05/07/21 Page 1 of 4




                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF KANSAS

MARILYN MILLESON-NICHOLS            )
                                    )
                        Plaintiff,  )
                                    )
v.                                  )                                     Case No. 21-1128
                                    )
STONEMOR, INC.                      )
(D/B/A OLD MISSION MORTUARY)        )
                                    )
                        Defendant.  )
____________________________________)


                                                            COMPLAINT

           COMES NOW Plaintiff Marilyn Milleson-Nichols, through counsel Sylvia B. Penner and

Candice Y. Farha of Penner Lowe Law Group, LLC, and states and alleges as follow for her cause

of action against Defendant StoneMor, Inc., doing business as Old Mission Mortuary (hereafter

“StoneMor”):

                                                           THE PARTIES

           1. Plaintiff Marilyn Milleson-Nichols is a resident of the State of Kansas.

           2. Plaintiff is female and is over the age of 65.

           3. Plaintiff was employed by Defendant StoneMor starting in 1996 in Wichita, Sedgwick

                County, Kansas.

           4. Defendant StoneMor, Inc. d/b/a Old Mission Mortuary is a foreign limited liability

                company. Defendant may be served through its registered agent Corporation Service

                Company, 2900 SW Wanamaker Drive, Suite 204, Topeka, KS 66614, via registered

                mail or other lawful means.




s:\clients\milleson, marilyn\pleadings\drafts\2021-05-07 complaint.docx
          Case 6:21-cv-01128-KHV-ADM Document 1 Filed 05/07/21 Page 2 of 4




                                              JURISDICTION AND VENUE

           5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 federal

                question jurisdiction and also 28 U.S.C. § 1343, civil rights.

           6. Plaintiff’s causes of action arose in Kansas, so Kansas district court is the appropriate

                venue pursuant to 28 U.S.C. § 1391.

                                                  STATEMENT OF FACTS

           7. Plaintiff was employed by Defendant as a General Manager.

           8. Plaintiff was one of only five (5) female General Managers employed by Defendant in

                the region where Plaintiff worked.

           9. Defendant employed approximately forty-five (45) other General Managers, almost all

                of which were male.

           10. Due to Plaintiff’s long tenure of employment with the Defendant and age she was one

                of the highest paid employees in her position.

           11. Starting April 28, 2020, Defendant began to criticize Plaintiff for conduct that had

                never been brought up in Plaintiff’s entire time at the company.

           12. Plaintiff was suddenly chastised for actions that were previously lauded.

           13. Plaintiff was abruptly placed on unpaid suspension on April 28, 2020.

           14. Defendant placed Plaintiff on said suspension without providing any verbal or written

                warnings, and without any supervisory plans of improvement for Plaintiff.

           15. Plaintiff was subsequently terminated on May 4, 2020.

           16. Plaintiff was not the only female manager to be suddenly terminated.

           17. Also on April 28, 2020, the company issued a memorandum stating that 20 positions

                within the corporation were to be laid off and would be receiving severance packages.



s:\clients\milleson, marilyn\pleadings\drafts\2021-05-07 complaint.docx
          Case 6:21-cv-01128-KHV-ADM Document 1 Filed 05/07/21 Page 3 of 4




           18. Plaintiff did not receive a severance package upon her termination.

           19. Plaintiff was discriminated against due to her age and gender.

           20. Plaintiff was wrongfully terminated due to her age and tenure as an employee of

                Defendant.

           21. Defendant fabricated the reason for Plaintiff’s termination based on actions taken by

                Plaintiff regarding personnel hiring in April of 2020.

           22. The actions of Plaintiff in the personnel hiring in April of 2020 were at the instruction

                of supervisors of Plaintiff.

           23. Plaintiff filed a complaint with the Kansas Human Rights Commission (“KHRC”) and

                the Equal Employment Opportunity Commission (“EEOC”) alleging discrimination in

                June 2020.

           24. Plaintiff received a Right to Sue letter from the EEOC.

           25. Plaintiff has exhausted administrative remedies for every issue herein.

           26. Plaintiff’s age and gender motivated Defendant’s suspension and subsequent

                termination of Plaintiff.

           27. Defendant violated Plaintiff’s rights under federal and state law, including 29 U.S.C.

                623, 42 U.S.C. 1981, 1983, 2000e(b), and K.S.A. 44-1009.

           28. Plaintiff has suffered damages due to Defendant’s illegal actions.

           WHEREFORE, Plaintiff Marilyn Milleson-Nichols prays that judgment be entered in her

favor, and against Defendant StoneMor, Inc., doing business as Old Mission Mortuary, for

damages in excess of $75,000.00, representing economic losses, noneconomic losses,

compensatory damages, general damages, punitive damages, attorneys fees and costs, and all other

relief that the Court deems just and equitable.




s:\clients\milleson, marilyn\pleadings\drafts\2021-05-07 complaint.docx
          Case 6:21-cv-01128-KHV-ADM Document 1 Filed 05/07/21 Page 4 of 4




                                Plaintiff Marilyn Milleson-Nichols demands trial by jury.

            Plaintiff Marilyn Milleson-Nichols designates Wichita, Kansas as the place of trial.

                                                                          Submitted By:

                                                                          Penner Lowe Law Group, LLC



                                                                          /s/Candice Y. Farha
                                                                          Candice Y. Farha, # 26852
                                                                          Sylvia B. Penner, # 21640
                                                                          245 N. Waco
                                                                          Suite 125
                                                                          Wichita, KS 67202
                                                                          Telephone: (316) 847-8847
                                                                          Fax: (316) 847-8853
                                                                          cfarha@pennerlowe.com
                                                                          spenner@pennerlowe.com
                                                                          ATTORNEYS FOR PLAINTIFF




s:\clients\milleson, marilyn\pleadings\drafts\2021-05-07 complaint.docx
